DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the remarks do not apply to the current grounds of rejection, the previous grounds being changed out of necessity by applicant's amendment.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a detector configured to detect secondary charged particles generated from the sample; and a first cross section in an upstream part in an incident direction of the particle beam of the thin piece forming region, the first cross section being formed to a predetermined depth in a thickness direction from the irradiated face of the sample, the first cross section being parallel to the irradiation axis of the particle beam; and a second cross section in a downstream part in the incident direction of the particle beam of the thin piece forming region, the second cross section being parallel to the irradiate face at the predetermined depth in the thickness direction of the sample.
Claims 2-3 and 5-10 are allowed due to being dependent from allowable independent claims 1 and 4, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Hanway Chang
August 9, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881